Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/207,650 filed on 03/20/2021 in which claims 1-20 are pending in the application, all of which are ready for examination by the examiner.
Priority
This application claims benefit of 63/132,717 filed on 12/31/2020.

Drawings
The drawings of Figures 1, 3, 4-7, 9, 15, 17, and 19 are objected to under 37 CFR 1.83(a) because the figures are blurry, illegible to read and understand. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one database configured to…”, “each driver configured to…”, “one database and configured to…”, “reporting module configured to…”, in claims 1, 3, 4, 9, 11, 12, 14 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. (U.S. PGPub 2006/0262962; hereinafter “Hull”) in view of Reed (U.S. PGPub 2008/0045234).

As per claim 1, Hull discloses a sequencing system comprising:
one or more servers; (See Figs. 3 and 37A, paras. 11 and 93, wherein servers are disclosed; as taught by Hull.)
at least one database having a set schema in communication with the one or more servers; (See Figs. 3 and 37A, paras. 11 and 93, wherein servers are disclosed; as taught by Hull.)
and one or more software applications executable by the one or more servers comprising at least a file service and a data service, the file service in communication with the at least one database configured to populate an active file set based on data from a selected configuration stored in the at least one database, and the data service comprising a set of drivers, each driver configured to: (See paras. 82-85 and 130, wherein MMR system functions and method of creating documents are disclosed; as taught by Hull.)
bidirectionally communicate with a set of one or more controllers that have a protocol, translate feedback data received from the set of controllers into a uniform format that correlates with and is storable within the at least one database, (See paras. 132-133, wherein bidirectional links are disclosed, also See para. 190, wherein translating methods are disclosed; as taught by Hull.)
wherein the selected configuration comprises a series of instructions and parameters for executing an industrial automation system program using one or more controllers. (See para. 297, wherein a series of commands are disclosed; as taught by Hull.)
However, Hull fails to disclose translate data from the active file set into the protocol.
On the other hand, Reed teaches translate data from the active file set into the protocol. (See Fig. 31, para. 806, wherein converting command to protocol are disclosed; as taught by Reed.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Reed teachings in the Hull system. Skilled artisan would have been motivated to incorporate the method of translating data into protocol taught by Reed in the Hull system.  In addition, both of the references (Hull and Reed) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data format conversion.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Hull and Reed further discloses a plurality of controllers, each controller: in communication at least one input/output (I/O) device and the server, the database, or both over a network; (See Fig. 3, para. 80, wherein electronic device and servers are disclosed; as taught by Hull.)
and having a protocol, wherein there are at least two different protocols within the plurality of controllers. (See para. 87, wherein protocols are disclosed; as taught by Hull.)

As per claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Hull and Reed further discloses an output device or system in communication with the at least one database and configured to read the uniform format. (See para. 139, wherein creating same output format is disclosed; as taught by Hull.)

As per claim 4, the rejection of claim 3 is hereby incorporated by reference, the combination of Hull and Reed further discloses wherein the output device or system comprises a human machine interface (HMI) and the one or more software applications further comprise a configuration application configured to receive and store, in the at least one database, one or more configurations, each configuration comprising a series of sequences to be performed by a set of one or more controllers associated input/output devices, with each sequence associated with one or more setpoints, conditions, or values. (See paras. 140-142 and 149, wherein storing of data are disclosed; as taught by Hull.)

As per claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Hull and Reed further discloses wherein the HMI is part of a supervisory control and data acquisition system (SCADA). (See Figs. 51A and 52, paras. 93, 381 and 387-388, wherein user interface and method of acquiring data are disclosed; as taught by Hull.)

As per claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Hull and Reed further discloses wherein the uniform format is selected from a group consisting of an XML format, a SCV format, a JSON format, a MDF format, a NDF format, and an LDF format. (See Figs. 37A, 44, paras. 141 and 220, wherein XLM format and file formats are disclosed; as taught by Hull.)

As per claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Hull and Reed further discloses wherein the one or more controllers are selected from a group consisting of: a programmable logic controller, a remote terminal unit, and a proportional-integral-derivative controller. (See Fig. 35, paras. 86 and 301, wherein logic unit is disclosed; as taught by Hull.)

As per claim 8, the rejection of claim 1 is hereby incorporated by reference, Hull fails to disclose wherein each protocol comprises disparate high level command structures. 
On the other hand, Reed teaches wherein each protocol comprises disparate high level command structures. (See Figs. 30 and 32, paras. 593, 694, and 802, wherein protocols are disclosed; as taught by Reed.)
See claim 1 for motivation above.

As per claim 9, the rejection of claim 1 is hereby incorporated by reference, Hull fails to disclose wherein the data service is configured to transmit feedback data translated into the uniform format to the at least one database.
On the other hand, Reed teaches wherein the data service is configured to transmit feedback data translated into the uniform format to the at least one database. (See Fig. 31, para. 806, wherein converting command to protocol are disclosed; as taught by Reed.)
See claim 1 for motivation above.

As per claim 10, the rejection of claim 2 is hereby incorporated by reference, the combination of Hull and Reed further discloses wherein the at least one database further comprises: at least one table, each table populated with a series of steps for an automation program to be performed by the I/O devices in communication with the plurality of controllers, and each step comprising one or more setpoint values for each I/O device at each step; (See Fig. 34C, paras. 196-198, 251 and 265, wherein values are disclosed; as taught by Hull.)
and at least one folder dedicated to each of the plurality of controllers, each folder comprising mapping data of the respective controller and each I/O device in communication therewith and fields for inputting the one or more setpoint values from the at least one table. (See Fig. 34C, paras. 196-198, 251 and 265, wherein values are disclosed; as taught by Hull.)

As per claim 11, the rejection of claim 3 is hereby incorporated by reference, the combination of Hull and Reed further discloses wherein the output device or system comprises a reporting module, the reporting module configured to generate a report based, at least in part, on the feedback data stored in the at least one database. (See paras. 82 and 273-274, wherein reporting operations are disclosed; as taught by Hull.)

As per claim 12, Hull discloses a sequencing system comprising: one or more servers; (See Figs. 3 and 37A, paras. 11 and 93, wherein servers are disclosed; as taught by Hull.)
at least one database having a set schema in communication with the one or more servers; (See Figs. 3, 7, and 37A, paras. 11 and 93, wherein servers are disclosed; as taught by Hull.)
and one or more software applications executable by the one or more servers that comprise at least a file service and a data service, the file service in communication with the at least one database and configured to populate an active file set based on data from a selected configuration, and the data service comprising a set of drivers, each driver configured to: (See paras. 82-85 and 130, wherein MMR system functions and method of creating documents are disclosed; as taught by Hull.)
bidirectionally communicate with a set of one or more controllers that have a protocol, translate feedback data received from the set of controllers into a uniform format that correlates with and is storable within the at least one database, (See paras. 132-133, wherein bidirectional links are disclosed, also See para. 190, wherein translating methods are disclosed; as taught by Hull.)
transmit the translated feedback data to a first database of the at least one database, (See paras. 131 and 191, wherein transmitting data is disclosed, also See para. 190, wherein translating methods are disclosed; as taught by Hull.)
wherein the selected configuration comprises a series of instructions and parameters for executing an industrial automation system program using one or more controller; (See para. 297, wherein a series of commands are disclosed; as taught by Hull.)
a supervisory control and data acquisition (SCADA) system in communication with at least the first database of the at least one database; (See Figs. 51A and 52, paras. 93, 381 and 387-388, wherein user interface and method of acquiring data are disclosed; as taught by Hull.)
and a reporting module in communication with the at least one database and the SCADA system, the reporting module configured to generate a report based, at least in part, on the feedback data stored in the at least one database. (See paras. 82 and 273-274, wherein reporting operations are disclosed; as taught by Hull.)
However, Hull fails to disclose translate data from the active file set into the protocol.
On the other hand, Reed teaches translate data from the active file set into the protocol. (See Fig. 31, para. 806, wherein converting command to protocol are disclosed; as taught by Reed.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Reed teachings in the Hull system. Skilled artisan would have been motivated to incorporate the method of translating data into protocol taught by Reed in the Hull system.  In addition, both of the references (Hull and Reed) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data format conversion.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 13, the rejection of claim 12 is hereby incorporated by reference, the combination of Hull and Reed further discloses wherein the SCAD A system is further in communication with a second database of the at least one database, wherein the selected configuration is saved in the second database. (See Figs. 51A and 52, paras. 93, 381 and 387-388, wherein user interface and method of acquiring data are disclosed, also See paras. 90 and 281-285, wherein multiple databases are disclosed; as taught by Hull.)

As per claim 14, Hull discloses A method for changing between active configurations in an industrial automation system comprising the steps of: providing a sequencing system comprising: one or more servers; (See Figs. 3 and 37A, paras. 11 and 93, wherein servers are disclosed; as taught by Hull.)

at least one database having a set schema in communication with the one or more servers; (See Figs. 3, 7, and 37A, paras. 11 and 93, wherein servers are disclosed; as taught by Hull.)
one or more configurations saved in the at least one database; (See paras. 185-186 and 262, wherein configurations are disclosed; as taught by Hull.)
and one or more software applications executable by the one or more servers that comprise at least a file service and a data service, the file service in communication with the at least one database and configured to populate an active file set based on data from a selected configuration of the one or more configurations, and the data service comprising a set of drivers, each driver configured to: (See paras. 82-85 and 130, wherein MMR system functions and method of creating documents are disclosed; as taught by Hull.)
bidirectionally communicate with a set of one or more controllers that have a protocol, translate feedback data received from the set of controllers into a uniform format that correlates with and is storable within the at least one database, (See paras. 132-133, wherein bidirectional links are disclosed, also See para. 190, wherein translating methods are disclosed; as taught by Hull.)
wherein the one or more configurations each comprises a series of instructions and parameters for executing an industrial automation system program using one or more controllers; (See para. 297, wherein a series of commands are disclosed; as taught by Hull.)
executing a first configuration of the one or more configurations using a plurality of controllers in communication with the one or more servers, the first configuration associated with a first active file set of defined values stored in the at least one database; (See para. 297, wherein a series of commands are disclosed, also See Fig. 34C, paras. 196-198, 251 and 265, wherein values are disclosed, also See paras. 185-186 and 262, wherein configurations are disclosed; as taught by Hull.)
selecting a second configuration of the one or more configurations to execute, the second configuration associated with a second active file set of defined values stored in the at least one database; (See para. 297, wherein a series of commands are disclosed, also See Fig. 34C, paras. 196-198, 251 and 265, wherein values are disclosed, also See paras. 185-186 and 262, wherein configurations are disclosed; as taught by Hull.)
executing the second configuration using a set of targeted controllers of the plurality of controllers by: (See paras. 82, 185-186 and 262, wherein configurations are disclosed; as taught by Hull.)
populating, using the file service, a second active file set in the database with values associated with the second configuration, (See para. 142, wherein populating PD index are disclosed; as taught by Hull.)
and transmitting the translated values to each controller of the second set. (See paras. 131 and 191, wherein transmitting data is disclosed, also See para. 190, wherein translating methods are disclosed; as taught by Hull.)
However, Hull fails to disclose translate data from the active file set into the protocol; translating, using the data service, the values of the second active file set into a protocol associated with the set of targeted controllers such that each controller of the targeted set can read the translated values.
On the other hand, Reed teaches translate data from the active file set into the protocol; (See Fig. 31, para. 806, wherein converting command to protocol are disclosed; as taught by Reed.)
translating, using the data service, the values of the second active file set into a protocol associated with the set of targeted controllers such that each controller of the targeted set can read the translated values. (See Fig. 31, para. 806, wherein converting command to protocol are disclosed; as taught by Reed.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Reed teachings in the Hull system. Skilled artisan would have been motivated to incorporate the method of translating data into protocol taught by Reed in the Hull system.  In addition, both of the references (Hull and Reed) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data format conversion.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 15, the rejection of claim 14 is hereby incorporated by reference, the combination of Hull and Reed further discloses identifying a change in between the first file set and the second file set; (See paras. 196 and 282-283, wherein differences are disclosed; as taught by Hull.)
and deleting, using the file service, the first active file set from the at least one database. (See para. 132, wherein removing files are disclosed; as taught by Hull.)

As per claim 16, the rejection of claim 14 is hereby incorporated by reference, the combination of Hull and Reed further discloses notifying an output device or system of a changeover from the first configuration to the second configuration. (See Fig. 4, paras. 145 and 153, wherein notification component functions are disclosed; as taught by Hull.)

As per claim 17, the rejection of claim 16 is hereby incorporated by reference, the combination of Hull and Reed further discloses wherein notifying an output device or system of a changeover further comprises providing the output device or system access to the second file set. (See Fig. 4, paras. 82, 145 and 153, wherein accessing data and notification component functions are disclosed; as taught by Hull.)

As per claim 18, the rejection of claim 14 is hereby incorporated by reference, the combination of Hull and Reed further discloses receiving, using the data service, feedback data from at least a portion of the plurality of controllers; (See Figs. 7 and 25, paras. 202-206, wherein feedback data are disclosed; as taught by Hull.)
translating, using the controller service, the feedback data into a uniform file format; (See para. 139, wherein creating same output format is disclosed; as taught by Hull.)
and saving the feedback data in the uniform file format in the at least one database in accordance with an organization structure that correlates the saved feedback data with each controller from which the feedback data originated. (See Figs. 7 and 25, paras. 202-209 and 212, wherein feedback data are disclosed; as taught by Hull.)

As per claim 19, the rejection of claim 16 is hereby incorporated by reference, the combination of Hull and Reed further discloses wherein the output device or system is configured to interface with the at least one database and read the feedback data and data of the one or more configurations. (See para. 139, wherein creating same output format is disclosed, also See paras. 140-142 and 149, wherein storing of data are disclosed; as taught by Hull.)

As per claim 20, the rejection of claim 18 is hereby incorporated by reference, the combination of Hull and Reed further discloses wherein the feedback data saved in the database is real-time data. (See Figs. 7 and 25, paras. 202-209 and 212, wherein feedback data are disclosed, also See paras. 140-142 and 149, wherein storing of data are disclosed; as taught by Hull.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Cohen et al. (U.S. PGPub 2019/0220546) discloses concurrent automatic adaptive storage of datasets in graph databases.
2) Langkafel et al. (U.S. PGPub 2005/0108265) discloses system and method for projecting transformations of object trees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.L.H/           Examiner, Art Unit 2153                                                                                                                                                                                             
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153